DETAILED ACTION
This correspondence is in response to the communications received June 29, 2021.  Claims 1-19 and 21 are pending.  Claims 1-5, 11, 12, 14, 16 and 17 have been amended.  Claim 20 has been cancelled.  Claim 21 has been newly added.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawing objection is hereby withdrawn as the content of claim 7 has been shown by Applicant to be present in the disclosure of Fig. 16, with dielectric layer 38 “extends to directly underlying” the source/drain region 48.


Claim Objections
The previous claim objection to claim 1, which as Applicant rightly points out, was made in error for claim 1 and should have been directed to claim 11.  The objection to claim 11, has been corrected by the Applicant, therefore the objection is hereby withdrawn.  

14 is objected to because of the following informalities:  The word “the” appears twice back to back on line 4 of the claim.  Appropriate correction is required.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    551
    437
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    454
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 20and 21A, a device comprising:

a semiconductor substrate (not shown);

isolation regions (22) extending into the semiconductor substrate;

a semiconductor fin between opposing portions of the isolation regions and protruding higher than the isolation regions (fin shown protruding higher than 22);

a gate stack (at least 56) on a first sidewall and a first top surface of the semiconductor fin (shown); 



a silicide region (50) contacting a second top surface and second sidewalls of the source/drain region, wherein the silicide region extends to top surfaces of the isolation regions (50 contacts 22).

Regarding claim 5, the only mention of the following information in the specification is ¶ 0016 and element 22 in the drawings, so the device of claim 1, wherein the isolation regions comprise: 
a dielectric region formed of a first dielectric material; and
a dielectric layer formed of a second dielectric material different from the first dielectric material, wherein the top surfaces of the isolation regions comprise a top surface of the dielectric layer.  For purposes of examination, an STI region will be searched which includes two materials within the trench which are a silicon oxide material and a silicon nitride material.  The two material arrangement is not shown in the drawings for element 22 and only as discussed in paragraph 0016.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447).

Regarding claim 1, the prior art of Maeda discloses in Figs. 1-8, 16A and 16B, a device comprising:
a semiconductor substrate (100);
isolation regions (105) extending into the semiconductor substrate (105 in upper surface of 100);
a semiconductor strip (111) between and contacting opposing portions of the isolation regions (111 between 105);
a semiconductor fin (112) protruding higher than the isolation regions (112 protrudes to a position higher than surrounding 105);
a gate stack (gate electrode 120, gate insulator 125, sidewall spacer 140) on a first sidewall and a first top surface of the semiconductor fin (as can be seen in Fig. 3, gate electrode 120 and gate insulator 125 are on top surface and sidewall vertical surfaces of 112);
a source/drain region (130) on a side of, and connecting to, the semiconductor fin (130 on either side of channel part of 112), 
wherein the source/drain region overlaps the semiconductor strip (130 overlap vertically with 111),
wherein the source/drain region comprises a first vertical-and-straight sidewall and a second vertical-and-straight sidewall parallel to each other (vertical sidewall surfaces of 135, see Fig. 6, which discloses the mostly vertical sidewall surfaces), and the source/drain region is wider than the semiconductor strip (portion 135 is wider than 111).

Maeda does not disclose,
“a silicide region contacting a second trop surface and second sidewalls of the source/drain region, wherein the silicide region extends to top surfaces of the isolation regions”.

Lee discloses in paragraph 0093, wherein “Source/drain electrodes 180, which may be epitaxially grown from the active pattern AP, may be provided at both sides of the gate electrode 220, and silicide patterns 190 may be formed on the source/drain electrodes 180”.  Fig. 9A and 9B show silicide 190 on source / drain regions 180.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a silicide region contacting a second trop surface and second sidewalls of the source/drain region, wherein the silicide region extends to top surfaces of the isolation regions”,

in the invention or system of Maeda as taught by Lee, for the purpose of reducing the contact resistance between electrical wirings that make contact with the source / drain regions.


s 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447) in view of Chien et al. (US 2014/0065775).

Regarding claim 2, Maeda et al. disclose the device of claim 1, however Maeda et al. do not disclose,
“wherein bottoms of the first vertical-and-straight sidewall and the second vertical-and-straight sidewall are in contact with the isolation regions”.

Chien discloses in Figs. 9 and 10,
wherein bottoms of the first vertical-and-straight sidewall (the geometry of the sidewalls have been disclosed in the rejection of claim 1, see the rejection of claim 1 for this detail) and the second vertical-and-straight sidewall (the geometry of the sidewalls have been disclosed in the rejection of claim 1, see the rejection of claim 1 for this detail) are in contact with the isolation regions (epitaxial portion of source / drain 810 and silicide 820 are in contact with the isolation region 16, ¶ 0034).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein bottoms of the first vertical-and-straight sidewall and the second vertical-and-straight sidewall are in contact with the isolation regions”,

in the invention or system of Maeda et al. as taught by Chien, for the purpose of providing an orientation which will ensure isolation between neighboring devices.

Regarding claim 3, Maeda et al. disclose the device of claim 2, and as shown in Maeda in Fig. 6, 
wherein the source/drain region (portion 135 of 130) extends laterally beyond opposing edges of the semiconductor strip (portion 135 of 130 extends laterally beyond edges of 111).  

Regarding claim 4, Maeda et al. disclose the device of claim 2, 
wherein substantially all parts of the source/drain region higher than the top surfaces of the isolation regions are formed of a homogenous semiconductor material (130 is higher than surrounding isolation 105, 135 and 112 can be the same material, column 10, lines 56-60).

Regarding claim 5, Maeda et al. disclose the device of claim 1, and Maeda discloses in Fig. 6, wherein the isolation regions comprise:
a dielectric region (150) formed of a first dielectric material (insulation material 150); and
a dielectric layer (105) formed of a second dielectric material different from the first dielectric material (105 and 150 are separate material layers), 
wherein the dielectric layer overlaps the dielectric region (150 and 105 overlap vertically).


“the dielectric layer further contacts the source/drain region”.

Chien discloses,
the dielectric layer further contacts the source/drain region (epitaxial portion of source / drain 810 and silicide 820 are in contact with the isolation region 16, ¶ 0034).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the dielectric layer further contacts the source/drain region”,

in the invention or system of Maeda et al. as taught by Chien, for the purpose of providing an orientation which will ensure isolation between neighboring devices.

Regarding claim 7, Maeda et al. disclose the (Original) The device of claim 5, and Chien discloses in Figs. 9 and 10, wherein the dielectric layer (16) extends to directly underlying the source/drain region (16 is directly under the epitaxial portion of the source / drain 810).


6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447) in view of Chien et al. (US 2014/0065775) in view of Lim et al. (US 2016/0276342).

Regarding claim 6, Maeda et al. disclose the device of claim 5, however, Maeda does not disclose,
“wherein the dielectric layer is a conformal layer”.

Lim discloses in abstract that at least a portion of the shallow trench isolation is conformally deposited.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the dielectric layer is a conformal layer”,

in the invention or system of Maeda et al. as taught by Lim, for the purpose of ensuring a reduction of defects in the device by preventing unwanted etching of the isolation during subsequent etching steps used to make the device.


8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447) in view of Glass et al. (US 2013/0248999).

Regarding claim 8, Maeda et al. disclose the device of claim 1, however Maeda et al. do not disclose,
further comprising a source/drain contact plug contacting an entirety of the silicide region.

Glass discloses in Fig. 5F, wherein,
further comprising a source/drain contact plug (329, ¶ 0042) contacting an entirety of the silicide region (entirety of exposed silicide 325 is contacted by 329, ¶ 0042).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

further comprising a source/drain contact plug contacting an entirety of the silicide region,

in the invention or system of Maeda et al.  as taught by Glass, for the purpose of reducing contact resistance and improving device performance characteristics.


9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447) in view of Glass et al. (US 2013/0248999) in view of Xie et al. (US 9,412,660).

Regarding claim 9, Maeda et al. disclose the device of claim 8 and Lee discloses further comprising:
a template dielectric region (200 in Figs. 12B, 14, 15) overlapping the isolation regions (200 overlaps 130 as can be seen in the coordinated depiction of Figs. 12B, 14, 15),
wherein the source/drain contact plug penetrates through the template dielectric region (240 penetrates 200). 

Lee does not disclose,
an etch stop layer overlapping and contacting the template dielectric region, 
wherein the source/drain contact plug penetrates through the template dielectric region and the etch stop layer.

Xie discloses in Fig. 3J,
an etch stop layer (124, described as a conformal silicon nitride layer, e.g. the definition of an etch stop layer) overlapping and contacting the template dielectric region (120A, 26), 
wherein the source/drain contact plug (108, 106, 30) penetrates through the template dielectric region (past 120A, 26) and the etch stop layer (past 124).



a template dielectric region overlapping the isolation regions 
an etch stop layer overlapping and contacting the template dielectric region, 
wherein the source/drain contact plug penetrates through the template dielectric region and the etch stop layer,

in the invention or system of Maeda et al. as taught by Lee and Xie, for the purpose of providing a interlayer insulating scheme which can withstand deep etches to provide accurate electrical interconnections to supply electrical signals to the source and drain regions on a diminutive scale.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447) in view of Glass et al. (US 2013/0248999) in view of Chien et al. (US 9,318,567).

Regarding claim 10, Maeda et al. disclose the device of claim 8, however they do not disclose,
wherein the source/drain contact plug is in physical contact with one of the top surfaces of the isolation regions.

Chien discloses in Figs. 9 and 10,
wherein the source/drain contact plug is in physical contact with one of the top surfaces of the isolation regions (portion 810 is in contact with the top of 16).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the source/drain contact plug is in physical contact with one of the top surfaces of the isolation regions,

in the invention or system of Maeda et al. as taught by Chien, for the purpose of providing an orientation which will ensure isolation between neighboring devices.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 2013/0221447) in view of Maeda et al. (US 9,431,537).

Regarding claim 11, the prior art of Lee discloses in Figs. 9A-B, a device comprising: 

a first isolation region (left most 130);



a semiconductor strip (AP, ¶ 0056, 0073, 0093) comprising:

a first sidewall contacting the first isolation region (portion of AP contacting left most 130); and

a second sidewall contacting the second isolation region (portion of AP contacting middle 130), 

wherein the first sidewall and the second sidewall are separated from each other by a first lateral distance (distance between left side of left most portion AP and right side of the left most portion AP); and 

a semiconductor fin overlapping the semiconductor strip (left most AF over noted left most AP), 

wherein the semiconductor fin is higher than top surfaces of the first isolation region and the second isolation region (AF is higher than top surfaces of 130); 

a gate stack on the semiconductor fin (160 on noted AF);



wherein the source/drain region overlaps the semiconductor strip (180 overlap 100 in 9B in section II-II’), and 

the source/drain region comprises a third sidewall and a fourth sidewall opposite to each other, (distance between left side of left most portion AF and right side of the left most portion AF),

wherein the third sidewall and the fourth sidewall are separated from each other by a second lateral distance greater than the first lateral distance (extent of 180, see Fig. 9A, are wider than AP under channel, see Fig. 9B section I-I’, Maeda discloses this as well below in the Figures cited for Maeda),

a silicide region (190, ¶ 0076) contacting both of the third sidewall and the fourth sidewall of the source/drain region (190 is shown to be on either side of 180).

Lee does not disclose,
“the source/drain region comprises a third sidewall and a fourth sidewall opposite to, and parallel to, each other”.  Italicized emphasis added by Examiner.

Maeda discloses in Fig. 8, 16a and 16b, reproduced below,


    PNG
    media_image3.png
    435
    538
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the source/drain region comprises a third sidewall and a fourth sidewall opposite to, and parallel to, each other”,



Regarding claim 12, Lee discloses the device of claim 11, wherein the source/drain region extends laterally beyond opposing sidewalls of the semiconductor strip (as the rejection of claim 11 discloses in the Maeda reference, it can be seen in Fig. 8, that epitaxial addition layer 135 extends past the fin sidewalls, both vertically and horizontally).

Regarding claim 13, Lee discloses the device of claim 11, further comprising a contact plug (240, ¶ 0084) contacting the silicide region (see Fig. 12B, 240 contacts 190 in section II-II’).


Double Patenting
Non-statutory double patenting rejections were considered in view of parent applications 14/719,294 (now US 9,418,897) and 15/859,863 (now US 10,170,365), however the content of the claims in these applications are directed to method of making claims, so no rejections can be made, since the instant application’s claims are directed to a product.

Non-statutory double patenting rejections were considered with regard to the parent applications whose claims are directed to product claims, applications 16/236,783 (now US 10,665,718) and 15/221,123 (now US 9,876,108), however no rejections have been made at this time, since the noted parent patents lack the details of the silicide material orientation claim 1, “a 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. US 9,876,108. 

For claim 11, each of the elements (first isolation region, second isolation region, semiconductor strip, first and second sidewalls contacting the isolation regions, semiconductor fin on the strip, gate stack, source/drain regions with silicide region on both sides of source drain) claimed are discloses in the patent’s claims 10 and 12, where claim 12 discloses the silicide surfaces contact details.   For the instant application’s claims 12-15, it is readily apparent that claims 10-12 of the patent’s limitations satisfy each of the claimed features.


REASONS FOR ALLOWANCE
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 15 is objected to for the reason that claim 15 depends upon claim 14.  For the same reason claim 16 is allowable, the prior art does not disclose,
second dielectric material separates the first dielectric material from the source/drain region and the silicide region”.


Claims 16-19 and 21 are allowable.

The following is an Examiner's statement of reasons for allowance: The Fin FET device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 16, the prior art discloses a Fin FET device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following claim limitations, 
“wherein the dielectric layer comprises a portion directly underlying and contacting the source/drain region, and wherein the dielectric layer separates the dielectric region from the source/drain region”.  See applicant’s Fig. 11, reproduced below, which shows the dielectric layer 38 underlying and contacting the source / drain region 48, and dielectric layer 38 separates the dielectric region / STI 22 from the source / drain regions 48.

    PNG
    media_image4.png
    414
    236
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893